Motion by appellant to vacate order of this court, entered April 13, 1959, dismissing his appeal, granted; order vacated. Motion by appellant for reconsideration of his motion to dispense with printing and for assignment of counsel, granted. Upon reconsideration, order dated September 22, 1958, denying such motion, vacated and motion granted. The appeal will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellant is directed to file six typewritten copies of his brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the February Term, beginning January 30, 1961. The appeal is ordered on the calendar for said term. E. Robert Pratt, Esquire, 53 North Park Ave., Rockville Centre, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur.